Title: Return of Militia by Counties, 28 February 1781
From: Jefferson, Thomas
To: 



Dear Sir
last of Feb. 1781.


  
  
  
  



Gl. Muhlenburg
  Colo. Nicholas
  Innes
  Dabney



I. of Wight.
192.





218
Southampton
141.






Nansemd.
84.





244
Mecklenb.
247.





344
Augusta
370.





156
Rockbridge
190 





219
Rockingham
190 





156
Charlotte
108 





156
Buckingham
128 





285
Halifax
167 





384
Bedford
306 





175
Sussex
117 





169
Lunenburg
104.





137
Goochland
1.





281
Amelia
65.





87
Powhatan
2.





300
Brunswick
297.





102
Cumberland
90.






Chas. City
2799 
46 




245
Hanover

61.




155
Henrico

53 
24 



125
K. & Q.

16.
40 



109
K. Wm.

38.





Albemarle


116.
45 



Fluvanna


38 




Amherst



138



Eliz. city



46



N. Kent



73




  2799 
  214 
  218 
  302


